Case 3:20-cv-00433-FLW-DEA Document 8 Filed 02/27/20 Page 1 of 25 PageID: 162



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


      CHARLES DOUGLAS MCDOWELL,
                                                      )
              an Adult Individual; and
                                                      )
      THOMAS LEO MULLER                                   Civil Action No.:
                                                      )
              an Adult Individual;                          3:20-cv-00433-FLW-DEA
                                                      )
             Plaintiffs,
                                                      )
      vs.                                             )
                                                      )
      GURBIR GREWAL, in his official capacity
      as Attorney General of New Jersey;              )
                                                      )
      PATRICK J. CALLAHAN, in his official
      capacity as Superintendent of the               )
      New Jersey Division of State Police;
                                                      )
      DAMON G. TYNER, in his official                 )
      capacity as Atlantic County Prosecutor;
                                                      )
      MARK MUSELLA, in his official capacity as       )
      Bergen County Prosecutor;
                                                      )
      SCOTT A. COFFINA, in his official capacity as   )
      Burlington County Prosecutor;
                                                      )
      JILL S. MEYER, in her official capacity as      )
      Acting Camden County Prosecutor;
                                                      )
      JEFFREY H. SUTHERLAND, in his official          )
      capacity as Cape May County Prosecutor;
                                                      )
      JENNIFER WEBB-MCRAE, in her official            )
      capacity as Cumberland County Prosecutor;

      THEODORE N. STEPHENS II, in his official
      capacity as Acting Essex County Prosecutor;
Case 3:20-cv-00433-FLW-DEA Document 8 Filed 02/27/20 Page 2 of 25 PageID: 163




                                                                CONTINUED



                                                        )
      CHARLES FIORE, in his official capacity as
      Gloucester County Prosecutor;                     )
                                                        )
      ESTHER SUAREZ, in her official capacity as
      Hudson County Prosecutor;                         )
                                                        )
      MICHAEL J. WILLIAMS, in his official
      capacity as Acting Hunterdon County Prosecutor;   )
                                                        )
      ANGELO J. ONOFRI, in his official capacity
      as Mercer County Prosecutor;                      )
                                                        )
      CHRISTOPHER KUBERIET, in his official capacity
      as Acting Middlesex County Prosecutor;            )
                                                        )
      CHRISTOPHER J. GRAMICCIONI, in his official
      capacity as Monmouth County Prosecutor;           )
                                                        )
      FREDRIC M. KNAPP, in his official capacity as
      Morris County Prosecutor;                         )
                                                        )
      BRADLEY D. BILLHIMER, in his official
      capacity as Ocean County Prosecutor;              )
                                                        )
      CAMELIA M. VALDES, in her official
      capacity as Passaic County Prosecutor;            )
                                                        )
      JOHN T. LENAHAN, in his official capacity
      as Salem County Prosecutor;                       )
                                                        )
      MICHAEL H. ROBERTSON, in his official
      capacity as Somerset County Prosecutor;           )

      FRANCIS A. KOCH, in his official capacity
      as Sussex County Prosecutor;

                                               2
Case 3:20-cv-00433-FLW-DEA Document 8 Filed 02/27/20 Page 3 of 25 PageID: 164



                                                                                CONTINUED



                                                               )
      LYNDSAY V. RUOTOLO, in her official
      capacity as Acting Union County Prosecutor;              )
                                                               )
      RICHARD T. BURKE, in his official capacity as
      Warren County Prosecutor.                                )
                                                               )
                                  Defendants
                                                               )
                                                               )
          COMPLAINT FOR DECLARATORY AND INJUNCTIVE
                                           )       RELIEF

                                                               )
 Evan F. Nappen                                             Michael
                                                                )    Antonio Giaramita Jr.
 Bar No.       NJ 044481988                                 Bar Nos.      PA 319299
 Louis P. Nappen                                                )         NJ 135252014
 Bar No.       NJ 03322006                                  GIARAMITA LAW OFFICES, P.C.
 David W. Huang                                             101)West Chester Pike, Suite 1A
 Bar No.       NJ 016732010                                 Havertown,
                                                                )       PA 19083
               PA 309737                                    T: (484) 558-0076
               NY 5005798                                   F: (484)
                                                                )    202-6332
 Ali Homayouni                                              E: MIKE @GLAWPA.COM
 Bar No.       NJ 046452011                                     )
               NY 5582275
 EVAN F. NAPPEN ATTORNEY AT LAW, P.C.                          )
 21 Throckmorton Ave                                           )
 Eatontown, NJ 07724
 T: (732) 389-8888                                             )
 F: (732) 389-8744
 E: EVAN@EVANNAPPEN.COM                                        )
                                                               )
                                                               )
                                  Attorneys for Plaintiff
                                                               )




                                               3
Case 3:20-cv-00433-FLW-DEA Document 8 Filed 02/27/20 Page 4 of 25 PageID: 165



                               LOCAL CIVIL RULE 10.1 STATEMENT

The mailing addresses of the parties to this action are:

Charles Douglas McDowell
c/o EVAN F. NAPPEN ATTORNEY AT LAW, P.C.
21 Throckmorton Ave
Eatontown, NJ 07724

Thomas Leo Muller
c/o EVAN F. NAPPEN ATTORNEY AT LAW, P.C.
21 Throckmorton Ave
Eatontown, NJ 07724

Gurbir Grewal
Office of The Attorney General
Richard J. Hughes Justice Complex (HJC)
8th Floor, West Wing
25 Market Street
Trenton, NJ 08625

Patrick J. Callahan
Office of the Superintendent
New Jersey State Police
P.O. Box 7068
West Trenton, NJ 08628

Damon G. Tyner
Office of the Atlantic County Prosecutor
4997 Unami Blvd., Suite 2
P.O. Box 2002
Mays Landing, NJ 08330

Mark Musella
Bergen County Prosecutor’s Office
Two Bergen County Plaza
Hackensack, NJ 07601




                                                   4
Case 3:20-cv-00433-FLW-DEA Document 8 Filed 02/27/20 Page 5 of 25 PageID: 166



Scott A. Coffina
Burlington County Office of the Prosecutor
Courts Facility - 2nd Floor
49 Rancocas Road
P.O. Box 6000
Mt. Holly, NJ 08060

Jill S. Mayer
Camden County Prosecutor’s Office
200 Federal Street
Camden, New Jersey 08103

Jeffrey H. Sutherland
Cape May County Office of the Prosecutor
Cape May Court House
4 Moore Road DN-110,
Cape May, NJ 08210

Jennifer Webb-McRae
Cumberland County Prosecutor's Office
115 Vine Street
Bridgeton, NJ 08302

Theodore N. Stephens II
Acting Essex County Prosecutor
Veterans Courthouse
50 West Market Street
Newark, NJ 07102

Charles Fiore
Gloucester County Prosecutor’s Office
70 Hunter Street
P.O. Box 623
Woodbury, NJ 08096

Esther Suarez
Hudson County Prosecutor's Office
595 Newark Avenue
Jersey City, NJ 07306

                                             5
Case 3:20-cv-00433-FLW-DEA Document 8 Filed 02/27/20 Page 6 of 25 PageID: 167




Michael J. Williams
Acting Hunterdon County Prosecutor’s Office
65 Park Avenue
Flemington, NJ 08822

Angelo J. Onofri
Mercer County Prosecutor’s Office
209 South Broad Street, 3rd Floor
Trenton, NJ 08650

Christopher L. C. Kuberiet
Middlesex County Prosecutor’s Office
25 Kirkpatrick Street
New Brunswick, NJ 08901

Christopher J. Gramiccioni
Office of the Monmouth County Prosecutor
132 Jerseyville Avenue
Freehold, New Jersey 07728

Fredric M. Knapp
Morris County Prosecutor’s Office
P.O. Box 900 – Court Street
Morristown, NJ 07963-0900

Bradley D. Billhimer
Ocean County Prosecutor’s Office
119 Hooper Avenue
P.O. Box 2191
Toms River, N.J. 08754

Camelia M. Valdes
Passaic County Prosecutor’s Office
401 Grand Street
Paterson, NJ 07505




                                              6
Case 3:20-cv-00433-FLW-DEA Document 8 Filed 02/27/20 Page 7 of 25 PageID: 168



John T. Lenahan
Salem County Prosecutor's Office
Fenwick Building, 2nd Floor
87 Market Street
P.O. Box 462
Salem, NJ 08079

Michael H. Robertson
Somerset County Prosecutor’s Office
40 North Bridge Street
P.O. Box 3000
Somerville, NJ 08876

Francis A. Koch
Sussex County Prosecutor's Office
19-21 High Street
Newton, NJ 07860

Lyndsay V. Ruotolo
Office of the Union County Prosecutor
Andrew K. Ruotolo, Jr. Justice Center
32 Rahway Avenue
Elizabeth, NJ 07202

Richard T. Burke
Warren County Prosecutor’s Office
413 Second Street
Belvidere, New Jersey 07823




                                        7
Case 3:20-cv-00433-FLW-DEA Document 8 Filed 02/27/20 Page 8 of 25 PageID: 169



                                         COMPLAINT

       COMES NOW Plaintiffs, Charles Douglas McDowell and Thomas Leo Muller, by and

through their undersigned attorneys of record and bring this action against the above-named

Defendants. Plaintiffs seek relief in the form of declaratory judgment holding that Defendants

must honor the court order in the Probate Court of Houston County, State of Georgia granting

McDowell a Weapons Carry License (hereinafter referred to as, the “Georgia Court Order”) and

the court order in the Superior Court of Delaware, New Castle County granting Muller a License

to Carry a Concealed Deadly Weapon (hereinafter referred to as, the “Delaware Court Order)

(collectively referred to herein as, the “Court Orders”). Plaintiffs further seek an injunction

preventing Defendants from prosecuting Plaintiffs for carrying a handgun in New Jersey because

the Court Orders must be honored in New Jersey. In support of their claim, Plaintiffs state as

follows:



                                PARTIES, JURISDICTION AND VENUE

   1. Plaintiff Charles Douglas McDowell (hereinafter referred to as “Mr. McDowell”) is an

       adult individual who presently resides in Houston County, Georgia.

   2. Plaintiff Thomas Leo Muller (hereinafter referred to as “Mr. Muller”) is an adult

       individual who presently resides in New Castle County, Delaware.

   3. Defendant Gurbir Grewal (hereinafter referred to as “Defendant Grewal” or the

       “Attorney General”) is presently the Attorney General of New Jersey (hereinafter

       referred to as “Defendant Grewal” or the “Attorney General”). As the Attorney General

       of New Jersey, Defendant Grewal is responsible for overseeing, supervising, delegating

       or personally exercising and enforcing the powers and duties of the New Jersey

                                                8
Case 3:20-cv-00433-FLW-DEA Document 8 Filed 02/27/20 Page 9 of 25 PageID: 170



      Department of Law and Public Safety. This includes the Division of State Police within

      that Department, which is responsible for upholding and enforcing New Jersey’s laws

      and regulations governing the possession and carrying of handguns. His official address

      is Richard J. Hughes Justice Complex (HJC), 8th Floor, West Wing, 25 Market Street,

      Trenton, NJ 08625. He is being sued in his official capacity.

   4. Defendant Patrick J. Callahan is presently the Superintendent of the New Jersey Division

      of State Police (hereinafter referred to as “Defendant Callahan” or the “Superintendent”).

      In his role as Superintendent, Defendant Callahan is responsible for overseeing,

      supervising, delegating, exercising and enforcing the powers and duties of the New

      Jersey Department of Law and Public Safety under the guidance of the Attorney General.

      This specifically includes, but is not limited to, New Jersey’s laws and regulations

      governing the possession and carry of handguns. His official address is Office of the

      Superintendent, New Jersey State Police, P.O. Box 7068, West Trenton, NJ 08628. He is

      being sued in his official capacity.

   5. Defendant Damon G. Tyner is the Atlantic County Prosecutor (hereinafter referred to as

      “Defendant Tyner” or the “Atlantic County Prosecutor”). As the Atlantic County

      Prosecutor, he is the chief law enforcement officer in Atlantic County, responsible for

      prosecuting alleged violations of New Jersey law taking place within the County. His

      official address is Office of the Atlantic County Prosecutor, 4997 Unami Blvd., Suite 2,

      P.O. Box 2002, Mays Landing, NJ 08330. He is being sued in his official capacity.

   6. Defendant Mark Musella is the Bergen County Prosecutor (hereinafter referred to as

      “Defendant Musella” or the “Bergen County Prosecutor”). As the Bergen County

      Prosecutor, he is the chief law enforcement officer in Bergen County, responsible for

                                                 9
Case 3:20-cv-00433-FLW-DEA Document 8 Filed 02/27/20 Page 10 of 25 PageID: 171



      prosecuting alleged violations of New Jersey law taking place within the County. His

      official address is Bergen County Prosecutor’s Office, Two Bergen County Plaza,

      Hackensack, NJ 0760. He is being sued in his official capacity.

   7. Defendant Scott A. Coffina is the Burlington County Prosecutor (hereinafter referred to

      as “Defendant Coffina” or the “Burlington County Prosecutor”). As the Burlington

      County Prosecutor, he is the chief law enforcement officer in Burlington County,

      responsible for prosecuting alleged violations of New Jersey law taking place within the

      County. His official address is Burlington County Office of the Prosecutor, Courts

      Facility - 2nd Floor, 49 Rancocas Road, P.O. Box 6000, Mt. Holly, NJ 08060. He is

      being sued in his official capacity.

   8. Defendant Jill S. Mayer is the Acting Camden County Prosecutor (hereinafter referred to

      as “Defendant Mayer” or the “Camden County Prosecutor”). As the Camden County

      Prosecutor, she is the chief law enforcement officer in Camden County, responsible for

      prosecuting alleged violations of New Jersey law taking place within the County. Her

      official address is Camden County Prosecutor’s Office, 200 Federal Street, Camden, NJ

      08103. She is being sued in her official capacity.

   9. Defendant Jeffrey H. Sutherland is the Cape May County Prosecutor (hereinafter referred

      to as “Defendant Sutherland” or the “Cape May County Prosecutor”). As the Cape May

      County Prosecutor, he is the chief law enforcement officer in Cape May County,

      responsible for prosecuting alleged violations of New Jersey law taking place within the

      County. His official address is Cape May County Office of the Prosecutor, Cape May

      Court House, 4 Moore Road DN-110,Cape May, NJ 08210. He is being sued in his

      official capacity.

                                                10
Case 3:20-cv-00433-FLW-DEA Document 8 Filed 02/27/20 Page 11 of 25 PageID: 172



   10. Defendant Jennifer Webb-McRae is the Cumberland County Prosecutor (hereinafter

      referred to as “Defendant Webb-McRae” or the “Cumberland County Prosecutor”). As

      the Cumberland County Prosecutor, she is the chief law enforcement officer in

      Cumberland County, responsible for prosecuting alleged violations of New Jersey law

      taking place within the County. Her official address is Cumberland County Prosecutor's

      Office, 115 Vine Street, Bridgeton, NJ 08302. She is being sued in her official capacity.

   11. Defendant Theodore N. Stephens, II is the Acting Essex County Prosecutor (hereinafter

      referred to as “Defendant Stephens” or the “Essex County Prosecutor”). As the Acting

      Essex County Prosecutor, he is the chief law enforcement officer in Essex County,

      responsible for prosecuting alleged violations of New Jersey law taking place within the

      County. His official address is Veterans Courthouse, 50 West Market Street, Newark, NJ

      07102. He is being sued in his official capacity.

   12. Defendant Charles Fiore is the Gloucester County Prosecutor (hereinafter referred to as

      “Defendant Fiore” or the “Gloucester County Prosecutor”). As the Gloucester County

      Prosecutor, he is the chief law enforcement officer in Gloucester County, responsible for

      prosecuting alleged violations of New Jersey law taking place within the County. His

      official address is Gloucester County Prosecutor’s Office, 70 Hunter Street, P.O. Box 623,

      Woodbury, NJ 08096. He is being sued in his official capacity.

   13. Defendant Esther Suarez is the Hudson County Prosecutor (hereinafter referred to as

      “Defendant Suarez” or the “Hudson County Prosecutor”). As the Hudson County

      Prosecutor, she is the chief law enforcement officer in Gloucester County, responsible for

      prosecuting alleged violations of New Jersey law taking place within the County. Her



                                                 11
Case 3:20-cv-00433-FLW-DEA Document 8 Filed 02/27/20 Page 12 of 25 PageID: 173



      official address is Hudson County Prosecutor's Office, 595 Newark Avenue, Jersey City,

      NJ 07306. She is being sued in her official capacity.

   14. Defendant Michael J. Williams is the Acting Hunterdon County Prosecutor (hereinafter

      referred to as “Defendant Williams” or the “Hunterdon County Prosecutor”). As the

      Hunterdon County Prosecutor, he is the chief law enforcement officer in Hunterdon

      County, responsible for prosecuting alleged violations of New Jersey law taking place

      within the County. His official address is Hunterdon County Prosecutor’s Office, 65 Park

      Avenue, Flemington, NJ 08822. He is being sued in his official capacity.

   15. Defendant Angelo J. Onofri is the Mercer County Prosecutor (hereinafter referred to as

      “Defendant Onofri” or the “Mercer County Prosecutor”). As the Mercer County

      Prosecutor, he is the chief law enforcement officer in Mercer County, responsible for

      prosecuting alleged violations of New Jersey law taking place within the County. His

      official address is Mercer County Prosecutor’s Office, 209 South Broad Street, 3rd Floor,

      Trenton, NJ 08650. He is being sued in his official capacity.

   16. Defendant Christopher L. C. Kuberiet is the Middlesex County Prosecutor (hereinafter

      referred to as “Defendant Carey” or the “Middlesex County Prosecutor). As the

      Middlesex County Prosecutor, he is the chief law enforcement officer in Middlesex

      County, responsible for prosecuting alleged violations of New Jersey law taking place

      within the County. His official address is Middlesex County Prosecutor’s Office, 25

      Kirkpatrick Street, New Brunswick, NJ 08901. He is being sued in his official capacity.

   17. Defendant Christopher J. Gramiccioni is the Monmouth County Prosecutor (hereinafter

      referred to as “Defendant Gramiccioni” or the “Monmouth County Prosecutor”). As the

      Monmouth County Prosecutor, he is the chief law enforcement officer in Monmouth

                                                12
Case 3:20-cv-00433-FLW-DEA Document 8 Filed 02/27/20 Page 13 of 25 PageID: 174



      County, responsible for prosecuting alleged violations of New Jersey law taking place

      within the County. His official address is Office of the Monmouth County Prosecutor,

      132 Jerseyville Avenue, Freehold, NJ 07728. He is being sued in his official capacity.

   18. Defendant Fredric M. Knapp is the Morris County Prosecutor (hereinafter referred to as

      “Defendant Knapp” or the “Morris County Prosecutor”). As the Morris County

      Prosecutor, he is the chief law enforcement officer in Morris County, responsible for

      prosecuting alleged violations of New Jersey law taking place within the County. His

      official address is Morris County Prosecutor’s Office, P.O. Box 900 – Court Street,

      Morristown, NJ 07963. He is being sued in his official capacity.

   19. Defendant Bradley D. Billhimer is the Ocean County Prosecutor (hereinafter referred to

      as “Defendant Billhimer” or the “Ocean County Prosecutor”). As the Ocean County

      Prosecutor, he is the chief law enforcement officer in Ocean County, responsible for

      prosecuting alleged violations of New Jersey law taking place within the County. His

      official address is Ocean County Prosecutor’s Office, 119 Hooper Avenue, P.O. Box

      2191, Toms River, NJ 08754. He is being sued in his official capacity.

   20. Defendant Camelia M. Valdes is the Passaic County Prosecutor (hereinafter referred to as

      “Defendant Valdes” or the “Passaic County Prosecutor”). As the Passaic County

      Prosecutor, she is the chief law enforcement officer in Passaic County, responsible for

      prosecuting alleged violations of New Jersey law taking place within the County. Her

      official address is Passaic County Prosecutor’s Office, 401 Grand Street, Paterson, NJ

      07505. She is being sued in her official capacity.

   21. Defendant John T. Lenahan is the Salem County Prosecutor (hereinafter referred to as

      “Defendant Lenahan” or the “Salem County Prosecutor”). As the Salem County

                                                13
Case 3:20-cv-00433-FLW-DEA Document 8 Filed 02/27/20 Page 14 of 25 PageID: 175



      Prosecutor, he is the chief law enforcement officer in Salem County, responsible for

      prosecuting alleged violations of New Jersey law taking place within the County. His

      official address is Salem County Prosecutor's Office, Fenwick Building, 2nd Floor, 87

      Market Street, P.O. Box 462, Salem, NJ 08079. He is being sued in his official capacity.

   22. Defendant Michael H. Robertson is the Somerset County Prosecutor (hereinafter referred

      to as “Defendant Robertson” or the “Somerset County Prosecutor”). As the Somerset

      County Prosecutor, he is the chief law enforcement officer in Somerset County,

      responsible for prosecuting alleged violations of New Jersey law taking place within the

      County. His official address is Somerset County Prosecutor’s Office, 40 North Bridge

      Street, P.O. Box 3000, Somerville, NJ 08876. He is being sued in his official capacity.

   23. Defendant Francis A. Koch is the Sussex County Prosecutor (hereinafter referred to as

      “Defendant Koch” or the “Sussex County Prosecutor”). As the Sussex County Prosecutor,

      he is the chief law enforcement officer in Sussex County, responsible for prosecuting

      alleged violations of New Jersey law taking place within the County. His official address

      is Sussex County Prosecutor's Office, 19-21 High Street, Newton, NJ 07860. He is being

      sued in his official capacity.

   24. Defendant Lyndsay V. Ruotolo is the Acting Union County Prosecutor (hereinafter

      referred to as “Defendant Monahan” or the “Acting Union County Prosecutor”). As the

      Acting Union County Prosecutor, she is the chief law enforcement officer in Union

      County, responsible for prosecuting alleged violations of New Jersey law taking place

      within the County. Her official address is Office of the Union County Prosecutor,

      Andrew K. Ruotolo, Jr. Justice Center, 32 Rahway Avenue, Elizabeth, NJ 07202. She is

      being sued in her official capacity.

                                                14
Case 3:20-cv-00433-FLW-DEA Document 8 Filed 02/27/20 Page 15 of 25 PageID: 176



   25. Defendant Richard T. Burke is the Warren County Prosecutor (hereinafter referred to as

      “Defendant Burke” or the “Warren County Prosecutor). As the Warren County

      Prosecutor, he is the chief law enforcement officer in Warren County, responsible for

      prosecuting alleged violations of New Jersey law taking place within the County. His

      official address is Warrant County Prosecutor’s Office, 413 Second Street, Belvidere, NJ

      07823.

   26. The above-named Defendants are referred to collectively hereinafter as “Defendants.”

   27. This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1343 as this is an

      action for declaratory judgment and injunctive relief seeking to enforce the provisions of

      28 U.S.C. § 1738 and the protections provided in Article IV, Section 1 of the United

      States Constitution.

   28. Declaratory relief is authorized by 28 U.S.C. §§ 2201 and 2202.

   29. The wrongful acts, policies and procedures sought to be corrected through declaratory

      and injunctive relief are presently enforced and upheld in this District, and therefore,

      venue is proper.

                                      STATEMENT OF FACTS

   Facts Relevant to Mr. McDowell

   30. The preceding paragraphs are incorporated herein by reference as if re-alleged in full.

   31. Plaintiff, Mr. McDowell, is a law-abiding gun owner who regularly participates in

      activities and courses related to firearms safety, training and education.

   32. As a law-abiding gun owner, Mr. McDowell further participates in training related to

      self-defense with firearms.



                                                 15
Case 3:20-cv-00433-FLW-DEA Document 8 Filed 02/27/20 Page 16 of 25 PageID: 177



   33. On December 28, 2017, the Probate Court of Houston County, State of Georgia entered a

      court Order that Mr. McDowell be issued a weapons carry license (the “Georgia Court

      Order”). An exemplified copy of the Georgia Court Order is attached hereto as Exhibit

      “A.”

   34. In accordance with his training, as permitted by law, Mr. McDowell regularly carries a

      pistol for self-protection and protection of his loved ones.

   35. On several occasions, Mr. McDowell has been invited to participate in firearms training

      courses in New Jersey.

   36. Due to the harsh nature of New Jersey gun laws —which include felony convictions for

      the slightest deviations and mandatory minimums in state prison— Mr. McDowell has

      refrained from entering New Jersey for said training despite his desire to do so. A sworn

      affidavit executed by Mr. McDowell is attached hereto as Exhibit “B.”



   Facts Relevant to Mr. Muller

   37. The preceding paragraphs are incorporated herein by reference as if re-alleged in full.

   38. Plaintiff, Mr. Muller, is a law-abiding gun owner who regularly participates in activities

      and courses related to firearms safety, training and education.

   39. As a law-abiding gun owner, Mr. Muller further participates in training related to self-

      defense with firearms.

   40. On August 4, 2016, the Superior Court of Delaware, New Castle County entered a court

      Order signed by the Honorable Richard R. Cooch approved for Mr. Muller a license to

      carry a concealed deadly weapon (the “Delaware Court Order”). An exemplified copy of

      the Delaware Court Order is attached hereto as Exhibit “C.”

                                                 16
Case 3:20-cv-00433-FLW-DEA Document 8 Filed 02/27/20 Page 17 of 25 PageID: 178



   41. In accordance with his training, as permitted by law, Mr. Muller regularly carries a pistol

      for self-protection and protection of his loved ones.

   42. For multiple reasons, Mr. Muller desires to travel to New Jersey, part of which includes

      participation in activities related to firearms.

   43. Due to the harsh nature of New Jersey gun laws —which include felony convictions for

      the slightest deviations and mandatory minimums in state prison— Mr. Muller has

      refrained from entering New Jersey on numerous occasions. A sworn affidavit executed

      by Mr. Muller is attached hereto as Exhibit “D.”



      Facts Common to Both Plaintiffs

   44. The preceding paragraphs are incorporated herein by reference as if re-alleged in full.

   45. Under New Jersey law, a person cannot lawfully possess a handgun, including an antique

      handgun, without first having obtained a permit to carry the same or falling under

      exemption. See, N.J.S. 2C:39-5b and N.J.S. 2C:39-6.

   46. Persons who possess a handgun in New Jersey without a valid New Jersey Permit to

      Carry a Handgun (hereinafter referred to as a “New Jersey Permit to Carry”) are guilty of

      a crime of the second degree unless they fall under the aforementioned narrow, limited

      and wholly unforgiving exemptions.

   47. A crime of the second degree is punishable by up to ten (10) years in state prison. N.J.S.

      2C:43-1.

   48. Furthermore, a conviction for unlawful handgun possession under N.J.S. 2C:39-5b carries

      a mandatory minimum sentence of three and a half years (42 months) in state prison with

      no eligibility for parole. N.J.S. 2C:43-6c.

                                                    17
Case 3:20-cv-00433-FLW-DEA Document 8 Filed 02/27/20 Page 18 of 25 PageID: 179



   49. Because a crime of the second degree is a felony level offense and punishable by

      imprisonment for a term exceeding one year (maximum possible sentence, not the

      sentence served), any conviction will render a person prohibited from possessing firearms

      under federal law. 18 U.S.C. § 922(g)(1).

   50. New Jersey law provides no mechanism to carry a firearm for personal protection or

      protection of others without a New Jersey Permit to Carry.

   51. Without a New Jersey Permit to Carry, New Jersey law does not even afford a

      mechanism to lawfully possess a handgun, whether loaded or unloaded, in a hotel or

      other temporary overnight accommodations.

   52. The Firearms Owner Protection Act (hereinafter referred to as, “FOPA”), as interpreted

      by the Third Circuit, does not protect one possessing a handgun in a hotel or other

      temporary overnight accommodation. See, Revell v. Port Auth. of New York, New Jersey,

      598 F.3d 128, 136 (3d Cir. 2010).

   53. As prescribed by 2C:58-4, a New Jersey Permit to Carry is issued by way of court order

      entered by the New Jersey Superior Court.

   54. In the event that the New Jersey Superior Court enters an order denying the applicant a

      New Jersey Permit to Carry, the applicant may file an appeal in the same manner as one

      would appeal any final appealable court order (“in accordance with law and the rules

      governing the courts of this State”) N.J.S. 2C:58-4(e).

   55. In contravention of the United States Constitution and the United States Code,

      Defendants have refused to honor out-of-state court orders issuing permits and/or licenses

      to carry firearms as they do New Jersey Permits to Carry.



                                                  18
Case 3:20-cv-00433-FLW-DEA Document 8 Filed 02/27/20 Page 19 of 25 PageID: 180



   56. Because of Defendants’ refusal to comply, Plaintiffs are precluded from exercising the

      rights and protections afforded under their respective Court Orders despite their desire to

      do so.


                                      FIRST CLAIM FOR RELIEF
                                   Violation of 28 U.S.C. § 1738


   57. The preceding paragraphs are incorporated herein by reference as if re-alleged in full.

   58. As codified in 28 U.S.C. § 1738, federal law demands full faith and credit for records and

      judicial proceeding of any court in any state. Section 1738 reads, in pertinent part:

               The records and judicial proceedings of any court of any such State, Territory or
               Possession, or copies thereof, shall be proved or admitted in other courts within
               the United States and its Territories and Possessions by the attestation of the clerk
               and seal of the court annexed, if a seal exists, together with a certificate of a judge
               of the court that the said attestation is in proper form.

               Such Acts, records and judicial proceedings or copies thereof, so authenticated,
               shall have the same full faith and credit in every court within the United States
               and its Territories and Possessions as they have by law or usage in the courts of
               such State, Territory or Possession from which they are taken.

   59. The Georgia Court Order attached to this Complaint as Exhibit “A” includes an

      attestation of the Clerk of the Probate Court of Houston County, Georgia.

   60. Furthermore, the Georgia Court Order contains a certificate of Judge Kim Willson stating

      that the said attestation is in proper form.

   61. Finally, the Georgia Court Order bears the seal of the Probate Court of Houston County,

      Georgia.

   62. Accordingly, the Georgia Court Order is compliant with 28 U.S. Code § 1738.




                                                     19
Case 3:20-cv-00433-FLW-DEA Document 8 Filed 02/27/20 Page 20 of 25 PageID: 181



   63. Similarly, the Delaware Court Order attached to this Complaint as Exhibit “C” includes

      an attestation of the Prothonotary (clerk) of the Superior Court of the State of Delaware

      in and for New Castle County.

   64. Additionally, the Delaware Court Order contains a certificate of Resident Judge Richard

      R. Cooch stating that the said attestation is in proper form.

   65. Lastly, the Delaware Court Order bears the seal of the Superior Court, State of Delaware.

   66. Consequently, the Delaware Court Order is also compliant with 28 U.S. Code § 1738.

   67. Compliant court records and judicial proceedings of any court of any state must be

      granted full faith and credit in every court within the United States.

   68. Therefore, if Plaintiffs were prosecuted under N.J.S. 2C:39-5b, every New Jersey court

      would be bound to honor the Court Orders.

   69. Defendants are responsible for enforcing and upholding criminal laws in New Jersey,

      including, but not limited to N.J.S. 2C:39-5b, and the prosecution of violations thereof.

   70. Under N.J.S. 2C:39-5b, possession of a handgun is not prohibited by those who have a

      permit to carry the same.

   71. Based on the above, if Plaintiffs were prosecuted under N.J.S. 2C:39-5b, every New

      Jersey court would be bound to honor the Court Orders and grant it the same full faith

      and credit as it has in Georgia.

   72. Defendants presently —albeit erroneously— take the position that a person who has

      obtained an out-of-state court order issuing a license or permit to carry a handgun can

      still be guilty of violating N.J.S. 2C:39-5b. See FOX NEWS NETWORK article “Honest

      Mistake” leads to Philly mother facing three years on gun charge by Joshua Rhett Miller

      published July 16, 2014 regarding State v. Shaneen Allen.

                                                 20
Case 3:20-cv-00433-FLW-DEA Document 8 Filed 02/27/20 Page 21 of 25 PageID: 182



       https://www.foxnews.com/us/honest-mistake-leads-to-philly-mother-facing-three-years-

      on-gun-charge.

   73. Plaintiffs wish to lawfully possess, transport and carry a handgun in New Jersey, but

      refrain from doing so in fear of erroneous prosecution.

   74. Unless this Court enjoins Defendants from doing so, Defendants will arrest and prosecute

      Plaintiffs for possessing, transporting or carrying a handgun in New Jersey and will

      refuse to grant full faith and credit to the Court Orders.

   75. Defendants’ violation of a clear statutory mandate harms the public in and of itself.

   76. There is no adequate remedy at law as Plaintiffs face prosecution, incarceration,

      permanent loss of their Second Amendment firearms rights and rights granted to them by

      way of the Court Orders without intervention by this Court.



   WHEREFORE, Plaintiffs pray this Honorable Court grant judgment in their favor, and

      against Defendants, entering an order:

          a) Declaring that exemplified acts, records, and judicial proceedings from Georgia

              issuing a weapons carry license, including Mr. McDowell’s Georgia Court Order,

              shall be granted full faith and credit in every court in New Jersey;

          b) Declaring that exemplified acts, records, and judicial proceedings from Delaware

              issuing a license to carry a concealed deadly weapon, including Mr. Muller’s

              Delaware Court Order, shall be granted full faith and credit in every court in New

              Jersey;




                                                  21
Case 3:20-cv-00433-FLW-DEA Document 8 Filed 02/27/20 Page 22 of 25 PageID: 183



          c) Declaring that exemplified acts, records, and judicial proceedings from Georgia

              issuing a weapons carry license, including Plaintiff’s Georgia Court Order, shall

              have the same effect as a “permit to carry” as identified in N.J.S. 2C:39-5b;

          d) Declaring that exemplified acts, records, and judicial proceedings from Delaware

              issuing a license to carry a concealed deadly weapon, including Mr. Muller’s

              Delaware Court Order, shall have the same effect as a “permit to carry” as

              identified in N.J.S. 2C:39-5b;

          e) Enjoining Defendants from arresting and/or prosecuting, under 2C:39-5b,

              individuals who have been issued a weapons carry license by way of court order,

              public acts, records, and judicial proceedings from any state in the United States.


                                 SECOND CLAIM FOR RELIEF
                           Violation of Article IV, Section 1 of the
                                 United States Constitution

   77. The preceding paragraphs are incorporated herein by reference as if re-alleged in full.

   78. Under Article IV, Section 1 of the United States Constitution:


              Full Faith and Credit shall be given in each State to the public Acts, Records, and
              judicial Proceedings of every other State. And the Congress may by general Laws
              prescribe the Manner in which such Acts, Records and Proceedings shall be
              proved, and the Effect thereof.


   79. Congress, by way of 28 U.S. Code § 1738, has prescribed the manner in which judicial

      proceedings of other states may be proved.

   80. The Court Orders are compliant with 28 U.S. Code § 1738, and as such, is sufficiently

      proved.


                                                 22
Case 3:20-cv-00433-FLW-DEA Document 8 Filed 02/27/20 Page 23 of 25 PageID: 184



   81. Accordingly, the Court Orders must be given full faith in credit in every other state,

      namely, in New Jersey.

   82. Therefore, if Plaintiffs were prosecuted under N.J.S. 2C:39-5b, every New Jersey court

      would be bound to honor the Court Orders.

   83. Defendants are responsible for enforcing and upholding criminal laws in New Jersey,

      including, but not limited to N.J.S. 2C:39-5b, and the prosecution of violations thereof.

   84. Under N.J.S. 2C:39-5b, possession of a handgun is not prohibited by those who have a

      permit to carry the same.

   85. Under Article IV, Section 1 of the United States Constitution, if Plaintiffs were

      prosecuted under N.J.S. 2C:39-5b, New Jersey courts would be bound to honor the Court

      Orders and grant them the same full faith and credit as it has in Georgia and Delaware,

      respectively, and/or equal protection provided by a New Jersey Permit to Carry.

   86. Defendants presently take a position that is in stark contravention with the United States

      Constitution.

   87. Defendants refuse to grant full faith and credit to the Court Orders.

   88. Full faith and credit would require New Jersey honor the Court Orders to the fullest

      extent and give them the same effect as a New Jersey court order.

   89. Defendants erroneously maintain that a person who has obtained an out-of-state court

      order issuing a license or permit to carry a handgun can still be guilty of violating N.J.S.

      2C:39-5b.

   90. Plaintiffs wish to lawfully possess, transport and carry a handgun in New Jersey, but

      refrains from doing so in fear of erroneous prosecution.



                                                  23
Case 3:20-cv-00433-FLW-DEA Document 8 Filed 02/27/20 Page 24 of 25 PageID: 185



   91. Unless this Court enjoins Defendants from doing so, Defendants will arrest and prosecute

      Plaintiffs for possessing, transporting or carrying a handgun in New Jersey and will

      refuse to grant full faith and credit to the Court Orders.

   92. Defendants’ violation of a clear mandate under the United States Constitution harms the

      public in and of itself.

   93. There is no adequate remedy at law as Plaintiffs face prosecution, incarceration and

      permanent loss of firearms rights without intervention by this Court.


   WHEREFORE, Plaintiff prays this Honorable Court grant judgement in his favor, and

      against Defendants, entering an order:

          a) Declaring that exemplified acts, records, and judicial proceedings from Georgia

              issuing a weapons carry license, including Mr. McDowell’s Georgia Court Order,

              shall be granted full faith and credit in every court in New Jersey;

          b) Declaring that exemplified acts, records, and judicial proceedings from Delaware

              issuing a license to carry a concealed deadly weapon, including Mr. Muller’s

              Delaware Court Order, shall be granted full faith and credit in every court in New

              Jersey;

          c) Declaring that exemplified acts, records, and judicial proceedings from Georgia

              issuing a weapons carry license, including Plaintiff’s Georgia Court Order, shall

              have the same effect as a “permit to carry” as identified in N.J.S. 2C:39-5b;

          d) Declaring that exemplified acts, records, and judicial proceedings from Delaware

              issuing a license to carry a concealed deadly weapon, including Mr. Muller’s




                                                  24
Case 3:20-cv-00433-FLW-DEA Document 8 Filed 02/27/20 Page 25 of 25 PageID: 186



             Delaware Court Order, shall have the same effect as a “permit to carry” as

             identified in N.J.S. 2C:39-5b;

          e) Enjoining Defendants from arresting and/or prosecuting, under 2C:39-5b,

             individuals who have been issued a weapons carry license by way of court order,

             public acts, records, and judicial proceedings from any state in the United States.



                                                           Respectfully Submitted,




 /s/ Evan F. Nappen                                         /s/ Michael Antonio Giaramita, Jr.
  Evan F. Nappen                                             Michael Antonio Giaramita Jr.
  Bar No. 044481988                                          Bar Nos.      PA 319299
  Louis P. Nappen                                                          NJ 135252014
  Bar No. 002233006                                          GIARAMITA LAW OFFICES, P.C.
  David W. Huang                                             101 West Chester Pike, Suite 1A
  Bar No. 016732010                                          Havertown, PA 19083
  Ali Homayouni                                              T: (484) 558-0076
  Bar No. 046452011                                          F: (484) 202-6332
  EVAN F. NAPPEN ATTORNEY AT LAW, P.C.                       E: MIKE @GLAWPA.COM
  21 Throckmorton Ave
  Eatontown, NJ 07724
  T: (732) 389-8888
  F: (732) 389-8744
  E: EVAN@EVANNAPPEN.COM



                                      Attorneys for Plaintiff




                                                25
